DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 41, 56 and all dependent claims 42-55 and  57-60 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The term "about the said dielectric sidewall of the plasma chamber” in claims 41 and 56  is a relative term which renders the claim indefinite.  The term "about" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is not clear what is meant by the term “about”, is 100 mm to the right of the said dielectric sidewall of the plasma chamber sufficient to qualify as “about” the said dielectric sidewall of the plasma chamber, or does it have to be 10 mm under the said dielectric sidewall of the 
For the purpose of the instant examination, the term "about the said dielectric sidewall of the plasma chamber” is interpreted as “around the said dielectric sidewall of the plasma chamber, but outside the process chamber” as suggested by Fig. 1 of applicant.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 41, 56, 42-43, 45-46, 47-53, 57-60 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ranft et al. (US 6536449 B1) in view of Srivastava et al. (US 20040235299 A1).

Ranft describes a plasma reactor for processing one or more semiconductor wafer, the plasma reactor comprising:
 a processing chamber Fig. 1; 
a plasma chamber 100, the plasma chamber comprising a dielectric sidewall and a ceiling, the plasma chamber disposed on a first side of the processing chamber, Plasma generation chamber 114 is situated above processing chamber 106. Top plate 116 of processing chamber 106 provides a common ground for the components of plasma generation chamber 114, and comprises a conductive material such as aluminum or the like. The walls of plasma generation chamber 114 are made of a nonconductive material such as quartz or alumina and have a thickness of approximately 4 to 6 mm. The generation chamber walls are fixed at their base to top plate 116 of processing chamber 106. Top lid 118 of plasma generation chamber 114 can be aluminum or similar conductive material or can be the same material as the generation chamber walls. An o-ring seal 120 is compressed between top lid 118 and the plasma generation chamber walls to provide a vacuum seal. Gas inlet 122 is provided through top lid 118 to provide gases into plasma generation chamber 114 (col. 5, line 61).

a Faraday shield 128 disposed between the induction coil and the dielectric sidewall; 
an RF power generator 126 coupled the induction coil through a matching network (Fig. 2), the RF power generator operable to energize the induction coil with RF power to generate a substantially inductive plasma in the plasma chamber;
 a gas supply 122 operable to provide a gas into the plasma chamber (Fig. 3); 
a separation grid 314 separating the plasma chamber from the processing chamber; 
a substrate holder disposed 104 within the processing chamber; 
a plurality of lamps 318 (Fig. 3) configured on a second and opposite side of the first side of the processing chamber, Ranft does not exclude linear lamps; 
a heat window disposed between the plurality of lamps and the substrate holder (Fig. 3) the disclosure of Ranft in Fig. 3 includes a non-enumerated window disposed immediately underneath item 320 in Fig. 3 which must be a heat window to heat-up the substrate as indicated by Ranft statement “FIG. 3 depicts another embodiment of a processing chamber suitable for use with embodiments of the present invention. Processing system 300 includes microwave power source 302. Suitable microwave power sources include but are not limited to a magnetron or a klystron. Microwave power conduit 304 can be a waveguide or coaxial cable. Insulating tube 306 passes through a microwave cavity 305 or the properly terminated end of power conduit 304, then through the charged particle filter 308, makes right angle or large angle bends 310 and passes into chamber 312. During operation of processing system 300, gas is injected into insulating tube 306 and the density of gas in the plasma is reduced as ionization Optional heat lamps 318 can be placed in chamber 312 to heat wafer 320 if desired” (Col. 8, line 22). Typically such control is necessary for consistent processing of wafers.
It is noted that Ranft is silent about a controller configured to control the plurality of lamps to implement a plurality of thermal heating cycles during an etch process.
Srivastava also discloses aplasma ashing apparatus for removing organic matter from a substrate including a low k dielectric, comprising a first gas source; a plasma generating component in fluid communication with the first gas source; a process chamber in fluid communication with the plasma generating component.
Srivastava teaches [0056] in a preferred embodiment, the amount of heat is applied non-uniformly to selected zones of the substrate to facilitate uniform reaction of the plasma with the photoresist. In this embodiment, a controller (not shown) is in operative communication with the lamp array 160 for variously heating the substrate 110 to promote more uniform heating of the wafer during processing. An alternative method of heating the wafer is to use a flat heated surface in contact or in close proximity to heat the wafer, such as a signal is then sent to a control unit and the plasma can be turned off. The vacuum is released and the processed wafers may be removed from the process chamber. An optional water rinse is used to remove any remaining residue on the stripped wafer.
Here the term “heating cycles” is interpreted as any part of a heating process since the applicant does not specify any difference in the said heating cycles. As a result any heating operation can be divided, in a mental step, is any number of sub-cycles identical to each other.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to modify the apparatus of Ranft by using a heating lamp controller because Srivastava teaches it is conventional to do so.
One of ordinary skill would have been motivated to modify the apparatus of Ranft by using a heating lamp controller is order to automate the heating process.
It appears that the controller of Srivastava is capable of incrementally increase a temperature of the resist layer from room temperature in order to control the removal rate of the resist.


Claim Rejections - 35 USC § 103
Claim 44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ranft et al. (US 6536449 B1) in view of Srivastava et al. (US 20040235299 A1), as applied to claims 41, 56, 42-43 above, and further in view of Hsiao et al. (US 20140216500 A1).

Hsiao is also concerned about removing resist and residues discloses [0021] The single wafer cleaning tool 200 comprises a processing chamber 212 having a spin base wafer chuck 214 configured to hold a semiconductor substrate 106 (e.g., a substrate made of a semiconductor material (e.g., Si, Ge, GaAs, etc.) and having one or more overlying layers (e.g., an oxide layer, a metal layer, etc.)). The spin base wafer chuck 214 is configured to rotate at a high rate of rotation around an axis of rotation 216 to dry the semiconductor substrate 106 by using a centrifugal force that removes SPM effluent from the semiconductor substrate 106. [0047] FIG. 6 illustrates a cross-sectional view 600 corresponding to act 502. As shown in cross sectional view 600, a plasma generation element 602 is in communication with a processing chamber 608. The plasma generation element 602 is configured to perform a plasma process by generating a plasma within the processing chamber 608 that operates upon the semiconductor substrate 106. In various embodiments, the plasma process may comprise a plasma ashing process, a plasma etching process, or some other plasma process. For example, in some embodiments, the plasma process may comprise an ashing process configured to generate a dry etchant 612 that removes an overlying photoresist layer 610 from a semiconductor substrate 106 located within the processing chamber 608. The dry etchant acts as a source of metal impurities 614 that remain on the semiconductor substrate 106 after the ashing process has been completed. [0048] In some embodiments, the plasma generation element 602 may comprise a RF plasma generation element having an RF power supply 604 and an RF antenna 606. The RF power supply 604 is configured to generate an RF signal operating at a set frequency (e.g., 13.56 MHz), which transfers energy from the RF power supply 604, via the RF 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to modify the apparatus of Ranft by using a substrate rotation apparatus because Hsiao teaches it is conventional to do so.
One of ordinary skill would have been motivated to modify the apparatus of Ranft by using a substrate rotation apparatus in order to better control radial and/or angular process uniformity.
Claim Rejections - 35 USC § 103
Claims 46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ranft et al. (US 6536449 B1) in view of Srivastava et al. (US 20040235299 A1), as applied to claims 41, 56, 42-43 above, and further in view of Omori et al. (JP 62224932 A).
It is noted that Ranft is silent about a spectral filter in the window.
Omori proposes an apparatus to eliminate the adjustment of detection levels of a detector due to the fluctuation in ashing conditions by synchronizing the detection of ashing end point to remove photoresist film with actual ashing terminal eliminating any erroneous detections and operations by a method wherein the intensities of light from OI (oxygen atoms) and CO (carbon monoxide molecule) are simultaneously observed to make comparison with the intensities of light and the hourly fluctuation factors of the same.
∼778μm, another optical filter 14b transmitting the light from CO further at least partly transmitting the light within the range of 282∼285μm or 296∼300μm, a photo/electricity conversion element 15 integrated with the optical filters 14a, 14b as incident windows and a conductor container 16 to cover the entire periphery of photo/electricity conversion element groups 15 with conductor excluding the incident windows only. Then, the fluctuations in the intensity of light from OI, OC contained in plasma in a reaction tube during plasma ashing process are simultaneously inputted in a detector 13. Through these procedures, the fluctuations in the intensity of light from OI and OC are simultaneously observed so that the point of reversed intensity of light may be regarded as the plasma ashing terminal to eliminate the adjustment of fluctuations etc. in ashing conditions.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to modify the apparatus of Ranft by using the end-point apparatus of Omori because Omori teaches it is conventional to do so.
One of ordinary skill would have been motivated to modify the apparatus of Ranft by using the end-point apparatus of Omori in order to eliminate the adjustment of detection levels of a detector due to the fluctuation in ashing conditions by synchronizing the detection of ashing end point to remove photoresist film with actual ashing terminal eliminating any erroneous detections and operations as suggested by Omori.

Claim Rejections - 35 USC § 103
Claims 54-55 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ranft et al. (US 6536449 B1) in view of Srivastava et al. (US 20040235299 A1), as applied to claims 41, 56, 42-43 above, and further in view of Doan et al. (US 20140213059 A1).



 	 Ranft discloses (starting Col. 3, line 34) In other embodiments of the invention, the residue removal process or process step or steps facilitating the removal of such residues comprise a subset of the totality of process steps carried out sequentially in the same processing system. In one aspect of these embodiments, the residue removal process is one or more of the contiguous steps of the total process such that there is no inactive interval between steps. Other steps in the total process may employ substantial amounts of oxygen gas fed to the plasma source in order to cause different effects on the materials exposed on the wafer. These steps would not substantially interfere with the reducing step in the process wherein there is little or no oxygen employed. In yet another aspect of the invention, residual oxygen from steps preceding low/no oxygen step(s) is substantially pumped out of the chamber prior to these step(s) allowing the process step(s) to avoid residual oxygen and/or its products. 
In other embodiments of the invention processing steps may be done in non-contiguous time steps such that there is a time interval between steps, or other steps are done in a separate reactor chamber in the same processing system. 
Hydrogen containing gases useful in these embodiments include but are not limited to hydrocarbons, ammonia, water vapor or alcohols or mixtures of hydrogen in inert gases such as noble gases or nitrogen, partially fluorinated hydrocarbons, difluoromethane (CH.sub.2 F.sub.2), other fluorocarbons (such as , C.sub.2 F.sub.6, . . . ), SF.sub.6, NF.sub.3 or F.sub.2 or mixtures of other halogenated gases such as freon gases. Very small amounts of oxygen may also be used, of the order of two percent or less of the total gas flow to none at all or any amount within this range.

It is noted that Ranft is silent about etching a boron doped amorphous carbon layer.

Doan discloses Boron-doped carbon-based hardmask etch processing is described. In an example, a method of patterning a film includes etching a boron-doped amorphous carbon layer with a plasma based on a combination of CH.sub.4/N.sub.2/O.sub.2 and a flourine-rich source such as, but not limited to, CF.sub.4, SF.sub.6 or C.sub.2F.sub.6. 

Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to etch any type of substrate including a substrate containing a boron .  

Claim Rejections - 35 USC § 103
Claims 50, 52-53, 58-60 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ranft et al. (US 6536449 B1) in view of Srivastava et al. (US 20040235299 A1), as applied to claims 41, 56, 42-43 above, and further in view of Liu et al. (US 20170162398 A1) and Mitsuhashi (US 6199561 B1).
In the event that claims 50, 52-53, 58-60 are interpreted as the etch rate increases non-linearly in step-wise manner because the temperature in increased in a step-wise manner.
Mitsuhashi shows that resist is conventionally etched in a non-linear step-wise manner (Fig. 1) where the etch rate increases non-linearly as the temperature is increased in a step-wise manner during the etching process. Liu shows in Fig. 2d that the temperature increases in a multi-cycle etch process in a step-wise manner will result in a multicycle step-wise increasing etch rate.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to modify the temperature lamp controller program of Ranft to increase 
One of ordinary skill in the art would have been motivated to modify the temperature lamp controller program of Ranft to increase the temperature step-wise manner of Liu and Mitsuhashi when a resist pattern covered by a hardened layer caused by an ion implantation process previously conducted is to be etched without leaving undesirable etch residues as suggested by Mitsuhashi. The modification would have involved a change in the lamp heating controller program of Ranft, which is within the range of skills required for an ordinarily skilled process engineer conducting the etching process.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD DAHIMENE whose telephone number is (571)272-2410.  The examiner can normally be reached on 8:30 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NADINE NORTON can be reached on 5712721465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/M.D/Examiner, Art Unit 1713                                                                                                                                                                                                        
/NADINE G NORTON/Supervisory Patent Examiner, Art Unit 1713